Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”) is entered into as of
______, 2012, by and between _______, a _________________ formed under the laws
of the State of _____ having its principal offices located at _____________
("Investor"), and NEAH POWER SYSTEMS, INC., a Nevada corporation having its
principal offices located at 22118 20th Avenue SE, Suite 142, Bothell,
Washington, 98021 (the "Company"), (together, the “Parties”).

 

WHEREAS, the Parties desire that the Company shall issue and the Investor shall
purchase shares of the Company’s common stock and warrants to purchase shares of
common stock upon the terms and subject to the conditions described herein;

 

                NOW, THEREFORE, the Parties agree to the following:

 

1.                   Offer of Shares and Warrants. The Company’s is offering
shares of Common Stock, par value $.001 per share (the "Shares”), and Warrants
(“Warrants”) to purchase shares of the Company’s Common Stock, par value $0.001
per share (the “Common Shares”). Collectively, the Common Shares, the Warrants
issuable upon exercise of the Warrants are referred to as the “Securities.”

a.                   Subscription and Payment. Upon the terms of this Agreement,
the Investor hereby subscribes for and agrees to purchase Common Shares in the
aggregate amount of $_______ at the price of $0.0112 per Common Share and with
any fractional amount rounded to the nearest full Common Share, with each such
share accompanied by one 3-year Warrant (in the form attached hereto as
Exhibit A) for the purchase of Common Shares, exercisable at the price of $0.015
per share.

2.                   Registration Rights. The Investor has no rights related to
registration of common shares or warrants underlying common shares.

3.                   Investor Representations. The Investor hereby makes the
following representations and warranties to the Company:

a.                   Sophisticated Investor. Investor is a sophisticated
investor (as described in Rule 506(b)(2)(ii) of Regulation D) and an accredited
investor (as defined in Rule 501 of Regulation D), and Investor has such
experience in business and financial matters that it is capable of evaluating
the merits and risks of an investment in the Securities. Investor acknowledges
that an investment in the Securities is speculative and involves a high degree
of risk.

b.                  The Securities Not Registered Under Securities Laws. The
Investor understands that the offer is being made pursuant to an exemption from
registration with the SEC under the Securities Act, for limited and non-public
offerings, and pursuant to similar exemptions under certain state securities
laws. Consequently, the offering materials from the Company and terms of the
offer have not been subject to review or comment by the SEC, the securities
administrator of any state, or any other regulatory authority.

c.                   The Securities Acquired for Own Account. The Investor is
acquiring the Securities for its own account for investment and not with a view
to, or for sale in connection with, any distribution thereof, nor with any
present intention of distributing or selling the same.

                                                                                                                                          

Page 1

--------------------------------------------------------------------------------

 

d.                  Restrictions on Transfer of the Securities. The Investor
will not make any resales or other dispositions of the Securities by means of
any "general solicitation" or "general advertisement." The Investor understands
that it will not be able to transfer or make any other disposition of the
Securities unless such transfer or disposition is registered or qualified under
all applicable federal or state securities laws, or unless it has first
delivered to the Company written opinion of qualified counsel, satisfactory to
the Company, that such registration or qualification is not required. The
Investor understands that the certificates representing the Securities will bear
a legend evidencing the restrictions on transfer described herein.

e.                  Access to Information. The Investor has had an opportunity
to review the public information available about the Company, including the
documents filed by the Company with the SEC. Any and all additional information
requested by the Investor has been made available by the Company, and the
Investor has had an opportunity to question and receive satisfactory answers
from the Company in connection with the purchase of the Securities.

f.                    Experience: Ability to Risk Loss. The Investor has such
knowledge and experience in financial and business matters and is capable of
evaluating the merits and risks of this investment. The Investor is capable of
bearing all of the economic risks and burdens of this investment, including the
possible loss of all capital contributed.

g.                   No Assurances. The Company has not made any representation
or other assurance concerning the percentage of profit or the amount or type of
consideration, profit or loss (including tax deductions), if any, to be realized
as a result of an investment in the Securities.

h.                  Capacity and Authority to Contract. The Investor has full
power and authority to execute, deliver and perform this Agreement and is duly
qualified and in good standing in every jurisdiction where the Investor’s
business is conducted. All corporate or other action necessary to authorize the
execution, delivery and performance of this Agreement by the Investor has been
taken.

i.                     Short Sales. Neither Investor nor any affiliate of the
Investor acting on its behalf or pursuant to any understanding with it has
executed or will execute any short sales of the Company’s stock or warrants.

j.                    Absence of Conflicts. The execution and delivery of this
Agreement and any other document or instrument contemplated hereby, and the
consummation of the transactions contemplated hereby and thereby, and compliance
with the requirements hereof and thereof, will not (a) violate any law, rule,
regulation, order, writ, judgment, injunction, decree or award binding on
Investor, (b) violate any provision of any indenture, instrument or agreement to
which Investor is a party or is subject, or by which Investor or any of its
assets is bound, or conflict with or constitute a material default thereunder,
(c) result in the creation or imposition of any lien pursuant to the terms of
any such indenture, instrument or agreement, or constitute a breach of any
fiduciary duty owed by Investor to any third party, or (d) require the approval
of any third-party (that has not been obtained) pursuant to any material
contract, instrument, agreement, relationship or legal obligation to which
Investor is subject or to which any of its assets, operations or management may
be subject.

k.                   Investor acknowledges and agrees that (a) the offer and
sale of the Securities is not being registered with the SEC and that the
Securities will be deemed "restricted" securities under applicable rules of the
SEC, and (b) Section 11 of the Securities Act does not apply to the offer and
sale of the Securities.

Page 2

--------------------------------------------------------------------------------

 

4.                   Company Representations. The Company hereby makes the
following representations and warranties to the Investor, except for such
information as has been disclosed in the Company’s filings with the SEC and any
disclosure schedule attending this agreement:

a.                   Due Organization. The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Nevada (a) with full power and authority to own, lease, use, and operate its
properties and to carry on its business as and where now owned, leased, used,
operated and conducted. The Company has no subsidiaries. The Company is not
qualified to conduct business in any jurisdiction other than the States of
Nevada and Washington, and (b) all actions taken by the current directors and
stockholders of the Company have been valid and in accordance with the laws of
the State of Nevada and all actions taken by the Company have been duly
authorized by the current directors and stockholders of the Company as
appropriate.

b.                  Authorized Capital, No Preemptive Rights, No Liens;
Anti-Dilution. As of the date hereof, the authorized capital of the Company is
500,000,000 shares of Common Stock, par value $0.001 per share, of which
199,313,991 are issued and outstanding, and 5,000,000 shares of Preferred Stock,
par value $0.001 per share, of which (i) 2,500,000 shares have been designated
as Series B Preferred Stock and (ii) 1,000,000 shares have been designated as
Series B Preferred Stock and 420.700 shares of Series B Preferred Stock are
issued and outstanding and (iii) 1,000,000 shares have been designated as Series
C Preferred Stock and 77,134 shares of Series C Preferred Stock are issued and
outstanding. The Company has issued Series C Preferred Stock and certain
convertible notes and because conversion rates for the convertible notes are
based on future market pricing, the Company may not have reserved sufficient
shares to provide for the conversion of such securities. The Company has agreed
to utilize its best efforts to obtain shareholder approval for an increase in
the number of common shares authorized so that it can reserve sufficient shares
to provide for the exercise or conversion of such securities. All of the
outstanding shares of capital stock are duly authorized, validly issued, fully
paid and non-assessable. No shares of capital stock of the Company are subject
to preemptive rights or similar rights of the stockholders of the Company or any
liens or encumbrances imposed through the actions or failure to act of the
Company, or otherwise. As of the date hereof (i) there are no material
outstanding options, warrants, convertible securities, scrip, rights to
subscribe for, puts, calls, rights of first refusal, tag-along agreements, nor
any other agreements, understandings, claims or other commitments or rights of
any character whatsoever relating to, or securities or rights convertible into
or exchangeable for any shares of capital stock of the Company, or arrangements
by which the Company is or may become bound to issue additional shares of
capital stock of the Company except as has been disclosed in the Company’s
filings with the SEC and any disclosure schedule attending this agreement, and
(ii) there are no agreements or arrangements under which the Company is
obligated to register the sale of any of its securities under the Securities Act
of 1933 except as has been disclosed in the Company’s filings with the SEC and
any disclosure schedule attending this agreement, and (iii) there are no
anti-dilution or price adjustment provisions contained in any security issued by
the Company (or in the Company’s articles of incorporation or bylaws or in any
agreement providing rights to security holders) that will be triggered by the
transactions contemplated by this Agreement. The Company has furnished to
Purchaser true and correct copies of the Company’s Articles of Incorporation and
Bylaws.

c.                   Capacity and Authority to Contract. The Company has full
power and authority to execute, deliver and perform this Agreement and is duly
qualified and in good standing in every jurisdiction where the Company’s
business is conducted. All corporate or other action necessary to authorize the
execution, delivery and performance of this Agreement by the Company has been
taken.

d.                  Common Stock. All of the outstanding shares of Common Stock
of the Company have been duly and validly authorized and issued and are fully
paid and non-assessable. The Company has registered the Common Stock pursuant to
Section 12(b) or 12(g) of the Exchange Act and is in full compliance with all
reporting requirements of the Exchange Act, and the Company has maintained all
requirements for the continued listing or quotation of the Common Stock, and
such Common Stock is currently listed or quoted on the Principal Market. The
Company has taken no action designed to, or which to its knowledge is likely to
have the effect of, terminating the registration of the Common Stock under the
Exchange Act nor has the Company received any notification that the SEC is
contemplating terminating such registration.

Page 3



--------------------------------------------------------------------------------

 

e.                  Increase to Authorized Common Shares. The Company will
utilize its best efforts to obtain shareholder approval for an increase in the
number of common shares authorized to be issued which number shall be sufficient
to include all common shares to be issued, as well as the common shares
underlying the all warrants to be issued. The exercise of warrants into shares
of the Company’s Common Stock is conditional upon the increase of the Company’s
authorized Common Stock as approved by the shareholders of the Company.

f.                    No Conflicts. The execution, delivery and performance of
this Agreement by the Company and the consummation by the Company of the
transactions contemplated hereby do not and will not (a) result in a violation
of the Certificate or By-Laws or (b) conflict with, or constitute a material
default (or an event that with notice or lapse of time or both would become a
material default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any material agreement, indenture, instrument
or any "lock-up" or similar provision of any underwriting or similar agreement
to which the Company is a party, or (c) result in a violation of any federal,
state or local law, rule, regulation, order, judgment or decree (including
federal and state securities laws and regulations) applicable to the Company or
by which any property or asset of the Company is bound or affected (except for
such conflicts, defaults, terminations, amendments, accelerations, cancellations
and violations as would not, individually or in the aggregate, have a material
adverse effect) nor is the Company otherwise in violation of, conflict with or
in default under any of the foregoing. The business of the Company is not being
conducted in violation of any law, ordinance or regulation of any governmental
entity, except for possible violations that either singly or in the aggregate do
not and will not have a material adverse effect. The Company is not required
under federal, state or local law, rule or regulation to obtain any consent,
authorization or order of, or make any filing or registration with, any court or
governmental agency in order for it to execute, deliver or perform any of its
obligations under this Agreement or issue and sell the Common Stock in
accordance with the terms hereof (other than any SEC, FINRA or state securities
filings that may be required to be made by the Company subsequent to any
Closing, any registration statement that may be filed pursuant hereto, and any
shareholder approval required by the rules applicable to companies whose common
stock trades on the Nasdaq Global Market); provided that, for purposes of the
representation made in this sentence, the Company is assuming and relying upon
the accuracy of the relevant representations and agreements of Investor herein.

g.                   No Undisclosed Liabilities. The Company has no liabilities
or obligations that are material, individually or in the aggregate, and that are
not disclosed in the SEC Documents or otherwise publicly announced, other than
those incurred in the ordinary course of the Company's businesses since December
31, 2011 and which, individually or in the aggregate, do not or would not have a
material adverse effect on the Company.

h.                  No Undisclosed Events or Circumstances. There has been no
event or circumstance that has occurred or exists with respect to the Company,
that, under applicable law, rule or regulation, requires public disclosure or
announcement prior to the date hereof by the Company but which has not been so
publicly announced or disclosed in the Company’s filings with the SEC or any
disclosure schedule attending this agreement.

 

Page 4

--------------------------------------------------------------------------------

 

5.                   Miscellaneous. This Agreement may not be amended or
assigned without the written agreement of both parties and compliance with
applicable securities laws. This Agreement is governed by the laws of the State
of Nevada.

6.                   Notices. All notices pertaining to the Agreement shall be
in writing and shall be delivered by a) facsimile, by b) the United States
Postal Service or reputable courier service, or by c) E-mail with receipt
confirmation by recipient. The contact information for such communications shall
be:

If to the Company:                   

 

                                                Neah Power Systems, Inc.

                                    Attn: Stephen Wilson

22118 20th Ave SE, Suite 142

                                    Bothell, Washington 98021                

                                                Tel: (425) 424-3324 ext. 112

                                                Fax: (425) 483-8454

 

With a copy to:

 

Cairncross & Hempelmann
Attn: Timothy M. Woodland

524 Second Ave., Ste. 500
Seattle, WA 98104-2323
twoodland@cairncross.com
Direct phone 206-254-4424
Office fax 206-587-2308

 

If to Investor:

                                                [NAME]               

                                                [ADDRESS]

                                                Attn:  [NAME]

 

7.       Wire Instructions. Any wires of funds to the Company should be made as
follows:

 

                                                Bank:
                                     - See separate instructions -     

                                                ABA Number:
                                                                                                  
 

                                                Account Number:
                                                                                                          
 

 

Name in which the Securities are to be issued: [NAME] 

 

 

Page 5

--------------------------------------------------------------------------------

 

                EXECUTED this_____ day of ___________, 2012

 

Documents Required to be Enclosed

With this Agreement:

 

                - Form of Warrant

                - Check or evidence of wire transfer for full subscription
amount

 

SIGNED:

 

 

By:__________________________________

       [Name]:  

 [Title]:  

 

Date:  [DATE]

 

Accreditation: (please initial all that apply)  

 

Investor represents and warrants that Investor is an accredited investor
pursuant the following:

 

_____
Initials 

(a) A bank or savings and loan association or other institution (acting either
in an individual or fiduciary capacity), registered broker-dealer, insurance
company, registered investment company, or business development compa­ny, or
licensed “small business investment company,” or an employee benefit plan which
either is represented in a fiduciary capacity by a bank, savings and loan
associa­tion, insurance company or registered investment advisor, has total
assets in excess of $5,00­0,000, or is self-directed and the plan’s business
investments are made solely by accredited investors.

_____
Initials 

(b) A trust (i) with total assets in excess of $5,000,000, (ii) which was not
formed for the specific purpose of acquiring the subject securities, and (iii)
whose purchase is directed by a person who has such knowledge and experience in
financial and business matters that as to be capable of evaluating the merits
and risks of the prospective investment.

_____
Initials 

(c) An organiza­tion de­scribed in Section 501(c)(3) of the Internal Revenue
Code, corporation, Massachusetts or similar business trust, or partnership, not
formed for the specific purpose of acquiring the subject securities, with total
assets in excess of $5,000,000.

_____
Initials 

(d) An entity in which all of the equity owners are “accredited investors.”

_____
Initials 

(e) A natural person whose individual net worth, or joint net worth with spouse
(if any), exceeds $1,000,000 (excluding the value of such person’s primary
residence). 

_____
Initials 

(f) A natural person whose income in each of the two most recent calendar years
exceeded $200,000 individually, or $300,000 jointly with spouse (if any), and
who reasonably expects to reach that income level in the current calendar year.

 

ACCEPTED:

 

NEAH POWER SYSTEMS, INC.

 

 

By:    ________________________________ 

Name:  ________________________________ 

Title:      ________________________________ 

 

Page 6

                                                                                                                                          

--------------------------------------------------------------------------------

 

Exhibit A

 

Form of Warrant

THIS WARRANT HAS BEEN, AND THE SHARES OF COMMON STOCK WHICH MAY BE PURCHASED
PURSUANT TO THE EXERCISE OF THIS WARRANT (THE "SHARES") WILL BE, ACQUIRED SOLELY
FOR INVESTMENT AND NOT WITH A VIEW TO, OR FOR RESALE IN CONNECTION WITH, ANY
DISTRIBUTION THEREOF. NEITHER THIS WARRANT NOR THE SHARES (TOGETHER, THE
"SECURITIES") HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE "ACT"), OR ANY STATE SECURITIES LAWS. SUCH SECURITIES MAY NOT BE SOLD,
OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF SUCH REGISTRATION OR
AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY AND ITS COUNSEL THAT SUCH
DISPOSITION IS EXEMPT FROM THE REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS
OF THE ACT AND OF ANY APPLICABLE STATE SECURITIES LAWS.

 

Neah Power Systems, Inc.

 

WARRANT FOR THE PURCHASE OF SHARES OF COMMON STOCK

 

No.
W-[______]                                                                                
________________ Common Shares

 

THIS CERTIFIES THAT, for value received, ________________ or its registered
assigns (the “Holder”), is entitled to subscribe for and purchase from Neah
Power Systems, Inc. (the “Company”), a Nevada corporation with an address at
22118 20th Avenue SE, Suite 142, Bothell, Washington, 98021, ________________
(_______) shares of the fully paid and non-assessable Common Stock, $0.001 par
value ("Shares"), of the Company at the price of $.015 per share (the “Exercise
Price”), subject to the provisions and upon the terms and conditions hereinafter
set forth.

 

                This Warrant is subject to the following terms and conditions:

 

 1.           TERM.

 

The term of this Warrant shall terminate, to the extent not exercised, on the
third anniversary of its issue date (the “Term”).  This Warrant is exercisable
by the Holder, in whole or in part, any time during the Term, commencing six (6)
months after the issue date.

 

2.            METHOD OF EXERCISE; PAYMENT.

 

                (A)          CASH EXERCISE. The purchase rights represented by
this Warrant may be exercised by the Holder, in whole or in part, from time to
time at the principal office of the Company, by delivering a completed and duly
executed Notice of Exercise (attached hereto as Exhibit “A”) and by the payment
to, and receipt thereof by, the Company of an amount equal to the Exercise Price
multiplied by the number of the Shares being purchased, which amount may be
paid, at the election of the Holder, by wire transfer or certified check payable
to the order of the Company, in immediately available funds.  Payment of the
Exercise Price shall be in lawful money of the United States of America.  The
person or persons in whose name(s) any certificate(s) representing Shares shall
be issuable upon exercise of this Warrant shall be deemed to have become the
holder(s) of record of, and shall be treated for all purposes as the record
holder(s) of, the Shares represented thereby (and such Shares shall be deemed to
have been issued) immediately prior to the close of business on the date or
dates upon which this Warrant is exercised, with the Holder having all rights as
a record holder including, but not limited to, all voting rights. In any case,
exercise into Common Stock of the Company will be conditional upon the increase
of the Company’s authorized Common Stock with the State of Nevada.

                                                                                                                                          

Page 7

--------------------------------------------------------------------------------

 

 

 

(B)          STOCK CERTIFICATES. In the event of any exercise of the rights
represented by this Warrant, certificates for the Shares so purchased shall be
issued to the beneficiary(ies) named by Holder and shall be delivered to the
Holder within twenty (20) business days after said exercise and, unless this
Warrant has been fully exercised or has expired, a new Warrant representing the
rights to acquire Shares with respect to which this Warrant shall not have been
exercised shall also be issued to the Holder within such time.

 

3.            STOCK FULLY PAID; RESERVATION OF SHARES. All of the Shares
issuable upon the exercise of the rights represented by this Warrant will, upon
issuance and receipt of the Exercise Price therefore, be fully paid and
non-assessable, and free from all preemptive rights, rights of first refusal or
first offer, taxes, liens and charges with respect to the issuance thereof.

 

4.            ADJUSTMENT OF EXERCISE PRICE AND NUMBER OF SHARES. Subject to the
provisions of Article “2” hereof, the number and kind of Shares purchasable upon
the exercise of this Warrant and the Exercise Price therefore shall be subject
to adjustment from time to time upon the occurrence of certain events, as
follows:

 

(A)          RECLASSIFICATION, CONSOLIDATION OR MERGER. In case of any
reclassification of the Common Stock (other than a change in par value, or as a
result of a subdivision or combination), or in case of any consolidation or
merger of the Company with or into another corporation (other than a
consolidation or merger with another corporation in which the Company is a
continuing corporation and in which the Company's stockholders immediately
preceding such consolidation or merger own at least 50% of the voting securities
of the Company following such consolidation or merger and which does not result
in any reclassification of the Shares issuable upon exercise of this Warrant),
or in case of any sale of all or substantially all of the assets of the Company,
the Company, or such successor or purchasing corporation as the case may be,
shall execute a new Warrant, providing that the holder of this Warrant shall
have the right to exercise such new Warrant, and procure upon such exercise and
payment of the same aggregate Exercise Price, in lieu of the Shares theretofore
issuable upon exercise of this Warrant, the kind and amount of shares of stock,
other securities, money and property receivable upon such reclassification,
change, consolidation, sale of all or substantially all of the Company's assets
or merger by a holder of an equivalent number of Shares. Such new Warrant shall
provide for adjustments that shall be as nearly equivalent as may be practicable
to the adjustments provided for in this Paragraph “(A)” of this Article “4” of
this Warrant. The provisions of this Paragraph “(A)” of this Article “4” of this
Warrant shall similarly apply to successive reclassifications, consolidations,
mergers, sales, leases or conveyances.

 

(B) STOCK SPLITS, DIVIDENDS AND COMBINATIONS. In the event that the Company
shall at any time subdivide the outstanding Shares or issue a stock dividend on
its outstanding Shares, the number of Shares issuable upon exercise of this
Warrant immediately prior to such subdivision or to the issuance of such stock
dividend shall be proportionately increased, and the Exercise Price shall be
proportionately decreased, and in the event that the Company shall at any time
combine the outstanding Shares, the number of Shares issuable upon exercise of
this Warrant immediately prior to such combination shall be proportionately
decreased, and the Exercise Price shall be proportionately increased, effective
at the close of business on the date of such subdivision, issuance of warrants
or options, stock dividend or combination, as the case may be.

Page 8

 

--------------------------------------------------------------------------------

 

                (C)          All calculations under this Article “4” of this
Warrant shall be made to the nearest cent or to the nearest share, as the case
may be.

 

(D)          In any case in which this Article “4” of this Warrant shall require
that an adjustment in the number of Shares be made effective as of a record date
for a specified event, the Company may elect to defer, until the occurrence of
such event, issuing to the Holder, if the Holder exercised this Warrant after
such record date, the Shares, if any, issuable upon such exercise over and above
the number of Shares issuable upon such exercise on the basis of the number of
Shares in effect prior to such adjustment; provided, however, that the Company
shall deliver to the Holder a due bill or other appropriate instrument
evidencing the Holder’s right to receive such additional Shares upon the
occurrence of the event requiring such adjustment.

 

(E)          Whenever there shall be an adjustment as provided in this Article
“4” of this Warrant, the Company shall within thirty (30) days thereafter cause
written notice thereof to be sent to the Holder pursuant to Paragraph “(C)” of
Article “12” of this Warrant, which notice shall be accompanied by an officer’s
certificate setting forth the number of Shares issuable and the Exercise Price
thereof after such adjustment and setting forth a brief statement of the facts
requiring such adjustment and the computation thereof, which officer’s
certificate shall be conclusive evidence of the correctness of any such
adjustment absent manifest error.

 

(F)          The Company shall not be required to issue fractions of shares of
Common Stock or other capital stock of the Company upon the exercise of this
Warrant. If any fraction of a share of Common Stock would be issuable on the
exercise of this Warrant (or specified portions thereof), it shall be eliminated
by rounding such fraction to the nearest whole integer.

 

(G)         No adjustment in the Exercise Price per Warrant shall be required if
such adjustment is less than $.001.

 

5.            SHORT SALES. Neither Holder nor any affiliate of the Holder acting
on its behalf or pursuant to any understanding with it will execute any short
sales of the Company’s stock or warrants.

 

6.             CONDITIONS OF EXERCISE OR TRANSFER OF WARRANT.

 

(A)          Unless exercised pursuant to an effective registration statement
under the Act which includes the Shares so exercised, it shall be a condition to
any exercise of this Warrant that the Company shall have received, at the time
of such exercise, a representation in writing from the recipient that the Shares
being issued upon exercise, are being acquired for investment and not with a
view to any sale or distribution thereof.

 

(B)          This Warrant and each certificate evidencing the Shares issued upon
exercise of this Warrant shall be stamped or imprinted with a legend
substantially in the following form:

 

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT AND
NOT WITH A VIEW TO, OR FOR RESALE IN CONNECTION WITH, ANY DISTRIBUTION THEREOF,
AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
"ACT") OR ANY STATE SECURITIES LAWS. SUCH SECURITIES MAY NOT BE SOLD, OFFERED
FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF SUCH REGISTRATION OR AN
OPINION OF COUNSEL SATISFACTORY TO THE COMPANY AND ITS COUNSEL THAT SUCH
REGISTRATION IS NOT REQUIRED UNDER THE ACT.

 

Page 9

--------------------------------------------------------------------------------

 

 

Subject to this Article “6” of this Warrant, the Company may instruct its
transfer agent not to register the transfer of all or a part of this Warrant, or
any of the Warrant Shares, unless the conditions specified in the above legend
are satisfied.

 

7.            REPRESENTATIONS AND WARRANTIES OF THE COMPANY. The Company
represents and warrants to the Holder as follows:

 

(A)          This Warrant has been duly authorized and executed by the Company
and is a valid and binding obligation of the Company enforceable in accordance
with its terms.

 

(B)          When exercisable in accordance with the terms hereof, the Warrant
Shares will have been duly authorized and reserved for issuance by the Company,
validly issued, fully paid and non-assessable.

 

8.            REPRESENTATIONS AND WARRANTIES BY THE HOLDER. The Holder
represents and warrants to the Company as follows:

 

(A)          This Warrant is being acquired for its own account, for investment
and not with a view to, or for resale in connection with, any distribution or
public offering thereof within the meaning of the Act. Upon exercise of this
Warrant, the Holder shall, if so requested by the Company, confirm in writing,
in a form reasonably satisfactory to the Company, that the Shares issuable upon
exercise of this Warrant are being acquired for investment and not with a view
toward distribution or resale.

 

                (B)          Unless advised to the contrary in writing by the
Company, the Holder is hereby informed and understands that this Warrant and the
Warrant Shares have not been registered under the Act by reason of their
issuance in a transaction exempt from the registration and prospectus delivery
requirements of the Act pursuant to Section 4(2) thereof, and that they must be
held by the Holder indefinitely, and that the Holder must therefore bear the
economic risk of such investment indefinitely, unless a subsequent disposition
thereof is registered under the Act or is exempted from such registration.

 

(C)          The Holder has such knowledge and experience in financial and
business matters that it is capable of evaluating the merits and risks of the
purchase of this Warrant and the Shares purchasable pursuant to the terms of
this Warrant and of protecting its interests in connection therewith.

 

(D)          The Holder is able to bear the economic risk of the purchase of the
Shares pursuant to the terms of this Warrant.

 

9.            RIGHTS OF STOCKHOLDERS. No holder of this Warrant shall be
entitled, as a warrant holder, to vote or receive dividends or be deemed the
holder of Common Stock or any other securities of the Company which may at any
time be issuable on the exercise hereof for any purpose, nor shall anything
contained herein be construed to confer upon the holder of this Warrant, as
such, any of the rights of a stockholder of the Company or any right to vote for
the election of directors or upon any matter submitted to stockholders at any
meeting thereof, or to give or withhold consent to any corporate action (whether
upon any recapitalization, issuance of stock, reclassification of stock, change
of par value, consolidation, merger, conveyance, or otherwise) or to receive
notice of meetings, or to receive dividends or subscription rights or otherwise
until the Warrant shall have been exercised and the Shares purchasable upon the
exercise hereof shall have become deliverable, as provided herein.

 

Page 10

--------------------------------------------------------------------------------

 

 

10.          TRANSFER. Subject to the terms and conditions of this Warrant,
including, but not limited to Paragraph “(B)” of Article “6” of this Warrant,
this Warrant may be transferred, in whole or in part, by delivering a completed
and duly executed Notice of Assignment (attached hereto as Exhibit “B”) to the
Company, with such Notice of Assignment stating the individual or entity to whom
it shall be transferred (the “Transferee”), and whether such transfer shall be
for all rights remaining on the Warrant or only a portion thereof. The Warrants
are transferable by Holder on the registry books of the Company or its transfer
agent, upon surrender of the original Warrants, duly endorsed or accompanied by
proper instrument of transfer satisfactory to the Company or its transfer agent,
together with payment of any applicable transfer taxes.  The Company and its
transfer agent may deem and treat the person in whose name the Warrants are
registered as the holder and as the absolute, true and lawful owner of the
Warrants for all purposes, and neither the Company nor its transfer agent shall
be affected by any notice or knowledge to the contrary.  In the event of any
transfer of rights represented by this Warrant, the Transferee shall receive a
Warrant in this form as soon as practicable after the Company receives the
Notice of Assignment, and, unless this Warrant has been transferred in full, a
new Warrant representing the rights to acquire Shares with respect to which this
Warrant shall not have been exercised and which have not been transferred shall
also be issued to the Holder   

 


I.                    11.          MISCELLANEOUS.

 

(A)          Headings contained in this Warrant are for reference purposes only
and shall not affect in any way the meaning or interpretation of this Warrant.

 

(B)          If any provision which is contained in this Warrant should, for any
reason, be held to be invalid or unenforceable in any respect under the laws of
any jurisdiction, such invalidity or unenforceability shall not affect any other
provision of this Warrant, and this Warrant shall be construed as if such
invalid or unenforceable provision had not been contained herein.

 

(C)          Any notice or other communication required or permitted hereunder
must be in writing and sent by either (i) registered or certified mail, postage
prepaid, return receipt requested, (ii) overnight delivery with confirmation of
delivery or (iii) facsimile transmission with an original mailed by first class
mail, postage prepaid, in each case addressed as follows:

 

To the Holder:   To the address of record for the Holder as shown on the
registry books maintained by the Company or its transfer agent for the Warrants.

 

To the Company:                           

 

Neah Power Systems, Inc.

22118 20th Avenue SE, Suite 142

Bothell, Washington, 98021

Attn: Stephen M. Wilson

Facsimile: (425) 483-8454

 

or in each case to such other address and facsimile number as shall have last
been furnished by like notice. If mailing by registered or certified mail is
impossible due to an absence of postal service, and if the other methods of
sending notice set forth in this Paragraph "(C)" of this Article "11" of this
Warrant are not otherwise available, notice shall be in writing and personally
delivered to the aforesaid address. Each notice or communication shall be deemed
to have been given as of the date so mailed or delivered, as the case may be;
provided, however that any notice sent by facsimile shall be deemed to have been
given as of the date sent by facsimile if a copy of such notice is also mailed
by first class mail on the date sent by facsimile; if the date of mailing
differs from the date of sending by facsimile, then the date of mailing by first
class mail shall be deemed to be the date upon which notice was given.

                                                                                                                                       

 

 

Page 11

--------------------------------------------------------------------------------



 

 

 

                (D)          This Warrant shall in all respects be construed,
governed, applied and enforced under with the internal laws of the State of
Nevada without giving effect to the principles of conflicts of laws and be
deemed to be an agreement entered into in the State of Nevada and made pursuant
to the laws of the State of Nevada.

   

 (E)         Each of the parties further acknowledges and agrees that (i) each
has been advised by counsel during the course of negotiations; (ii) each counsel
has had significant input in the development of this Warrant and (iii) this
Warrant shall not, therefore, be construed more strictly against any party
responsible for its drafting regardless of any presumption or rule requiring
construction against the party whose attorney drafted this agreement.

(F)          The parties have not made any representations, warranties, or
covenants with respect to the subject matter hereof which are not set forth
herein, and this Warrant, together with any instruments or other agreements
executed simultaneously herewith, constitutes the entire agreement between them
with respect to the subject matter hereof. All understandings and agreements
heretofore had between the parties with respect to the subject matter hereof are
merged in this Warrant and such other instruments and agreements, which alone
fully and completely express their agreement. This Warrant may not be changed,
modified, extended, terminated or discharged orally, but only by means of a
written agreement which is signed by both parties to this Warrant and which
explicitly states that it modifies this Warrant.

 

(G)         The parties agree to execute any and all such other further
instruments and documents, and to take any and all such further actions which
are reasonably required to effectuate this Warrant and the intents and purposes
hereof.

 

(H)          This Warrant shall be binding upon and inure to the benefit of the
parties hereto and their heirs, executors, administrators, personal
representatives, successors and assigns.

 

(I)           Except as otherwise expressly provided herein, no waiver of any
covenant, condition, or provision of this Warrant shall be deemed to have been
made unless expressly in writing and signed by the party against whom such
waiver is charged; and (i) the failure of any party to insist in any one or more
cases upon the performance of any of the provisions, covenants or conditions of
this Warrant or to exercise any option herein contained shall not be construed
as a waiver or relinquishment for the future of any such provisions, covenants
or conditions, (ii) the acceptance of performance of anything required by this
Warrant to be performed with knowledge of the breach or failure of a covenant,
condition or provision hereof shall not be deemed a waiver of such breach or
failure, and (iii) no waiver by any party of one breach by another party shall
be construed as a waiver of any other or subsequent breach.

 

(J)           All Exhibits annexed or attached to this Warrant are incorporated
into this Warrant by reference thereto and constitute an integral part of this
Warrant.

 

                (K)          This Warrant may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

Page 12

--------------------------------------------------------------------------------

 

 

 

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

Page 13

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be signed by its duly
authorized officer.

 

Issued this ___ day of __________, 2012.

 


NEAH POWER SYSTEMS, INC.

 

 

 


BY:____________________________


NAME:__________


TITLE:___________

 

 

 

Page 14

--------------------------------------------------------------------------------

 

                                                                               
  EXHIBIT A

 

   NOTICE OF EXERCISE

 

 To: Neah Power Systems, Inc.

 

 

Attention: Chief Financial Officer

 

1. The undersigned hereby elects to purchase ________ shares of Common Stock of
Neah Power Systems, Inc. pursuant to the terms of this Warrant, and tenders
herewith payment of the purchase price of such shares in full.

 

2. Please issue a certificate or certificates representing said shares of Common
Stock in the name of the undersigned or in such other name as is specified
below:

 

 

 

_________________________________ (Name)

 

_________________________________

_________________________________ (Address)

 

3. The undersigned hereby represents and warrants that the aforesaid shares of
Common Stock are being acquired for the account of the undersigned for
investment and not with a view to, or for resale, in connection with the
distribution thereof, and that the undersigned has no present intention of
distributing or reselling such shares and all representations and warranties of
the undersigned set forth in the attached Warrant are true and correct as of the
date hereof.

 

 


______________________________


BY: ­­­­­­­__________________________


TITLE: _________________________

 

Date:________________,_________

 

Page 15

--------------------------------------------------------------------------------

 

EXHIBIT B

NOTICE OF ASSIGNMENT

 

(To be executed by the registered Holder to effect

a transfer of Warrants)

 

FOR VALUE RECEIVED, _______________________ hereby sells, assigns and transfers
unto ____________________ the right to purchase ______________ shares of the
common stock, par value $.001 per share, of Neah Power Systems, Inc., evidenced
by the attached Warrant, together with all right, title and interest therein,
and does irrevocably constitute to transfer and appoint ___________________ to
transfer the said right on the books of said company with full power of
substitution in the premises.

 

The undersigned hereby certifies that the Warrants are being sold, assigned or
transferred in accordance with all applicable securities laws.

 

Dated:  ________________

 

                                                                                                                               
________________________

                                                                                                                                               
Signature

 

 

NOTE:  The signature to this transfer must correspond with the name as recorded
on the Warrants in every particular without alteration or enlargement or any
change whatever.  The signature of the person executing this transfer must be
medallion guaranteed.

 

Page 16

--------------------------------------------------------------------------------